EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            Insert the following Abstract:
--Low-salt processed foods or drinks frequently taste like something is missing because of the less salty taste thereof. Although salt substitutes and flavoring agents are often used to offer a sense of satisfaction, these additives exhibit only limited effects or cause some troubles of, for example, changing the original flavor of food. Under these circumstances, the present invention addresses the problem of enhancing the salty taste of a low-salt processed food or drink without imparting any undesired taste thereto. To solve the above problem, the present inventors conducted intensive studies and, as a result, found that an effect of comfortably and naturally enhancing salty taste can be achieved by adding a composition, which comprises dietary fibers, in particular, glucan and mannan at a specific ratio, to common processed foods or drinks including low-salt processed foods or drinks.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:            The Examiner is in agreement with Applicant’s convincing arguments and affidavit filed 1/6/21.  New claims 3-7 have aslo been considered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
February 26, 2021